Case: 21-20160     Document: 00516353991         Page: 1     Date Filed: 06/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 13, 2022
                                  No. 21-20160                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   Patricio Estrada,

                                                           Plaintiff—Appellant,

                                       versus

   Troy Nehls, Sheriff of Fort Bend County, Texas; Sergeant Pale;
   Officer Owens; Deputy Erivo; Deputy Lilly; Correct
   Care Solutions, Medical Contractor with the Fort Bend County Jail;
   Dr. Kahn; Nurse Shirley Rabius; Fort Bend County;
   The State of Texas,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3883


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20160         Document: 00516353991              Page: 2       Date Filed: 06/13/2022




                                          No. 21-20160


           Patricio Estrada, Texas prisoner # 2089041, appeals the dismissal of
   his 42 U.S.C. § 1983 suit against: (1) Fort Bend County Sheriff Troy Nehls;
   (2) Sergeant William Pailes 1; (3) Deputy Chris Owens; (4) Deputy Richard
   Erivo; (5) Deputy Connie Lilly; (6) Nurse Shirley Rabius; and (7) Correct
   Care Solutions (CCS). Estrada raised various claims related to a physical
   altercation with another inmate, including challenges to the subsequent
   disciplinary proceeding and the medical care he received after the incident.
   He also moves for appointment of counsel.
           Estrada argues that the district court erred in granting the Federal
   Rule of Civil Procedure 12(b)(6) motion filed by Sheriff Nehls, Sergeant
   Pailes, Deputy Owens, Deputy Erivo, and Deputy Lilly. Rule 12(b)(6)
   permits dismissals when a complaint fails “to state a claim upon which relief
   can be granted.” Fed. R. Civ. P. 12(b)(6). We review Rule 12(b)(6)
   dismissals de novo, “accepting all well-pleaded facts as true and viewing
   those facts in the light most favorable to the plaintiffs.” Morris v. Livingston,
   739 F.3d 740, 745 (5th Cir. 2014) (internal quotation marks and citation
   omitted). Even pro se complaints must “plead enough facts to state a claim
   to relief that is plausible on its face.” Bustos v. Martini Club Inc., 599 F.3d
   458, 461-62 (5th Cir. 2010) (internal quotation marks and citations omitted).
   A claim has facial plausibility “where a plaintiff pleads factual content that
   allows the court to draw the reasonable inference that the defendant is liable
   for the misconduct alleged.” Morris, 739 F.3d at 745 (internal quotation
   marks and citation omitted).
           Challenging the district court’s dismissal of his claims against Sheriff
   Nehls, Estrada contends that the sheriff committed constitutional violations



           1
            Estrada listed Sergeant Pailes as “Pale,” but that appears to be a misspelling based
   on other record documents.




                                                2
Case: 21-20160      Document: 00516353991           Page: 3     Date Filed: 06/13/2022




                                    No. 21-20160


   by seizing reading materials and not activating or fixing a kiosk machine,
   which impeded his ability to obtain hygiene products and file administrative
   grievances. Estrada also claims that Sheriff Nehls violated his due process
   rights by placing him in administrative segregation before having a
   disciplinary hearing.
          Estrada has not demonstrated that the district court erred in granting
   Sheriff Nehls’s Rule 12(b)(6) motion.           See id.    Estrada’s conclusory
   allegations regarding the kiosk, the seizure of reading materials, and
   municipal liability are insufficient to state a claim for relief. See Coleman v.
   Lincoln Par. Det. Ctr., 858 F.3d 307, 309 (5th Cir. 2017); Fields v. City of S.
   Hous., 922 F.2d 1183, 1191-92 (5th Cir. 1991). Similarly, Estrada has not
   stated a facially plausible claim for relief in regard to Sheriff Nehls’s
   placement of Estrada in administrative segregation before a hearing. See
   Coleman, 858 F.3d at 309; Luken v. Scott, 71 F.3d 192, 194 (5th Cir. 1995).
   Because Estrada has not stated a facially plausible claim of a constitutional
   violation, he has not shown that the district court erred in concluding that
   Sheriff Nehls is entitled to qualified immunity on Estrada’s various civil
   rights claims. See Pearson v. Callahan, 555 U.S. 223, 232 (2009).
          In addition, Estrada argues that the district court erred in its Rule
   12(b)(6) dismissal of his claims against Deputy Owens and Sergeant Pailes in
   regard to their response to his safety and medical needs after the altercation
   with the fellow inmate. He asserts that these officers confiscated a second
   mattress despite his medical need for it and the fact that the prescription for
   it remained active. Estrada also urges that the district court erroneously
   dismissed his equal protection claim against Deputy Owens and Sergeant
   Pailes because they treated the fellow inmate differently after the altercation
   despite the fact that he was the aggressor in the fight. He further asserts that
   Deputy Owens and Sergeant Pailes are not entitled to qualified immunity.




                                          3
Case: 21-20160      Document: 00516353991           Page: 4    Date Filed: 06/13/2022




                                     No. 21-20160


          Estrada has not established that the district court erred in its Rule
   12(b)(6) dismissal of these claims because Estrada has not stated a facially
   plausible claim that Deputy Owens and Sergeant Pailes were deliberately
   indifferent to Estrada’s medical needs given that he indeed received medical
   attention and there is no indication that the officers ignored his complaints
   or refused to seek treatment for him. See Farmer v. Brennan, 511 U.S. 825,
   837 (1994); Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th
   Cir. 2001). Similarly, Estrada has not stated a plausible equal protection
   claim that he received inadequate medical care when compared to the
   treatment received by the other inmate because Estrada has not pleaded facts
   to establish that the two inmates were similarly situated in terms of their
   injuries and subsequent medical treatment needs. See Bustos, 599 F.3d at 461-
   62; Martin v. Scott, 156 F.3d 578, 580 (5th Cir. 1998). Because Estrada has
   not stated a facially plausible claim of a constitutional violation, he has not
   shown that the district court erred in concluding that Deputy Owens and
   Sergeant Pailes were entitled to qualified immunity on Estrada’s deliberate
   indifference claims. See Pearson, 555 U.S. at 232.
          Next, Estrada contends that the district court erred in its Rule
   12(b)(6) dismissal of his failure-to-protect claim against Deputy Erivo
   because he was aware that Estrada faced a risk of serious harm from the fellow
   inmate through previous grievances filed by Estrada and other inmates.
   Estrada has not stated a facially plausible claim for relief given that he does
   not detail the substance of those grievances or submit them as evidence. See
   Bustos, 599 F.3d at 461-62. To the extent Estrada argues that Deputy Erivo
   should have resolved any previous grievances in Estrada’s favor, Estrada has
   not pleaded a plausible claim of a constitutional violation because he has no
   constitutional right to satisfactory resolution of his administrative grievances.
   See Geiger v. Jowers, 404 F.3d 371, 373-74 (5th Cir. 2005). Because Estrada
   has not stated a facially plausible claim of a constitutional violation, he has




                                          4
Case: 21-20160       Document: 00516353991           Page: 5     Date Filed: 06/13/2022




                                      No. 21-20160


   not shown that the district court erred in concluding that Deputy Erivo was
   entitled to qualified immunity on this claim. See Pearson, 555 U.S. at 232.
          Estrada urges that the district court erred in its Rule 12(b)(6) dismissal
   of his claims against Deputy Erivo and Deputy Lilly regarding Estrada’s
   disciplinary proceedings while placed in what he categorizes as disciplinary
   lockdown rather than administrative segregation. Again, Estrada has not
   established that the district court erred in its Rule 12(b)(6) dismissal of these
   claims because “absent extraordinary circumstances, administrative
   segregation . . . , being an incident to the ordinary life as a prisoner, will never
   be a ground for a constitutional claim.” Pichardo v. Kinker, 73 F.3d 612, 612
   (5th Cir. 1996). Because Estrada has not stated a facially plausible claim of a
   constitutional violation, he has not shown that the district court erred in
   concluding that Deputy Erivo and Deputy Lilly were entitled to qualified
   immunity on these claims. See Pearson, 555 U.S. at 232.
          Additionally, Estrada avers that the district court erred in granting
   Nurse Rabius’s and CCS’s motion for summary judgment. He claims that
   Nurse Rabius delayed care and exhibited deliberate indifference to his serious
   medical needs after the fight, specifically the administration of pain
   medication, the cancellation of a prescription for a second mattress, and the
   alleged alteration of medical records.
          We review de novo a grant of summary judgment, applying the same
   standard as the district court. Nickell v. Beau View of Biloxi, LLC, 636 F.3d
   752, 754 (5th Cir. 2011). In general, summary judgment is appropriate if the
   record discloses “that there is no genuine dispute as to any material fact and
   the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
   56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).
          Estrada’s conclusional allegations regarding altered medical records
   and denial of pain medication, without any supporting record evidence, are




                                            5
Case: 21-20160      Document: 00516353991           Page: 6    Date Filed: 06/13/2022




                                     No. 21-20160


   insufficient to raise a genuine factual dispute regarding his claim of deliberate
   indifference by Nurse Rabius. See Freeman v. Tex. Dep’t of Criminal Justice,
   369 F.3d 854, 860 (5th Cir. 2004). Similarly, he has not shown a genuine
   factual dispute regarding Nurse Rabius’s alleged cancellation of his mattress
   prescription. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
          In sum, Estrada has not raised a genuine dispute of material fact
   surrounding Nurse Rabius’s medical treatment, see id., and therefore, the
   district court did not err in granting her motion for summary judgment on
   Estrada’s claims of her deliberate indifference to his medical needs, see
   Celotex Corp., 477 U.S. at 322. Estrada has not briefed his challenge to the
   grant of CCS’s motion for summary judgment and therefore has abandoned
   the issue. See United States v. Abdo, 733 F.3d 562, 568 (5th Cir. 2013); see also
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          The judgment of the district court is AFFIRMED. The motion for
   appointment of counsel is DENIED.




                                          6